
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.10



Office Lease Between Gulf Construction Company and Pacific
Crest Bank, dated December 4, 1998 (San Diego Branch)


--------------------------------------------------------------------------------


1501 FIFTH AVENUE



OFFICE LEASE



Prepared For



PACIFIC CREST BANK


--------------------------------------------------------------------------------


TABLE OF CONTENTS


1.   Basic Lease Provisions   1     1.1   Parties   1     1.2   Premises   1    
1.3   Building   1     1.4   Use   1     1.5   Term   1     1.6   Base Rent   1
    1.7   Security Deposit   1     1.8   Lessee's Share of Operating Expenses  
1
2.
 
Premises, Parking and Common Areas
 
1     2.1   Premises   1     2.2   Vehicle Parking   2     2.3   Common
Areas-Definition   2     2.4   Common Areas-Rules and Regulations   2     2.5  
Common Areas-Changes   2
3.
 
Term
 
2     3.1   Term   2     3.2   Option to Extend   3
4.
 
Rent
 
3     4.1   Base Rent   3     4.2   Operating Expenses   3
5.
 
Security Deposit
 
6
6.
 
Use
 
7     6.1   Use   7     6.2   Compliance with Law   7     6.3   Condition of
Premises   7
7.
 
Maintenance, Repairs, Alterations and Common Area Services
 
8     7.1   Lessor's Obligations   8     7.2   Lessee's Obligations   8     7.3
  Alterations and Additions   8     7.4   Utility Additions   9
8.
 
Insurance: Indemnity
 
10     8.1   Liability Insurance-Lessee   10     8.2   Liability
Insurance-Lessor   10     8.3   Property Insurance-Lessee   10     8.4  
Property Insurance-Lessor   10     8.5   Insurance Policies   10     8.6  
Waiver of Subrogation   11     8.7   Indemnity   11
9.
 
Damage or Destruction
 
11     9.1   Definitions   11     9.2   Premises Damage; Premises Building
Partial Damage   12     9.3   Premises Building Total Destruction: Office
Building Project Total Destruction   12     9.4   Damage Near End of Term   12

i

--------------------------------------------------------------------------------

    9.5   Abatement of Rent; Lessee's Remedies   13     9.6  
Termination-Advance Payments   13     9.7   Waiver   13
10.
 
Real Property Taxes
 
13     10.1   Payment of Taxes   13     10.2   Additional improvements   13    
10.3   Definition of "Real Property Tax"   13     10.4   Joint Assessment   14  
  10.5   Personal Property Taxes   14
11.
 
Utilities
 
14     11.1   Services Provided By Lessor   14     11.2   Services Exclusive to
Lessee   15     11.3   Excess Usage by Lessee   15     11.4   Interruptions   15
12.
 
Assignment and Subletting
 
15     12.1   Lessor's Consent Required   15     12.2   Lessee Affiliate   15  
  12.3   Terms and Conditions Applicable to Assignment and Subletting   15    
12.4   Additional Terms and Conditions Applicable to Subletting   16     12.5  
Lessor's Expenses   17     12.6   Conditions to Consent   17     12.7   Right to
cancel   17
13.
 
Default; Remedies
 
18     13.1   Default   18     13.2   Remedies   18     13.3   Default by Lessor
  19     13.4   Late Charges   19
14.
 
Condemnation
 
19
15.
 
Broker's Fee
 
20
16.
 
Estoppel Certificate
 
20
17.
 
Lessor's Liability
 
20
18.
 
Severability
 
21
19.
 
Time of Essence
 
21
20.
 
Additional Rent
 
21
21.
 
Incorporation of Prior Agreements; Amendments
 
21
22.
 
Notices
 
21
23.
 
Waivers
 
21
24.
 
Acceptance of Rent
 
21
25.
 
Holding Over
 
22
26.
 
Cumulative Remedies
 
22
27.
 
Covenants and Conditions
 
22

ii

--------------------------------------------------------------------------------


28.
 
Binding Effect: Choice of Law
 
22
29.
 
Subordination
 
22
30.
 
Attorney's Fees
 
22
31.
 
Lessor's Access
 
23
32.
 
Auctions
 
23
33.
 
Merger
 
23
34.
 
Consents
 
23
35.
 
Quiet Possession
 
23
36.
 
Security Measures—Lessor's Reservations
 
23
37.
 
Easements
 
24
38.
 
Performance Under Protest
 
25
39.
 
Authority
 
25
40.
 
Conflict
 
25
41.
 
No Offer
 
25
42.
 
Multiple Parties
 
25
43.
 
Building Signage
 
25
44.
 
Automatic Teller Machine
 
25
45.
 
Mail Box
 
25
46.
 
Competitive Factors
 
25
47.
 
Tenant Improvements
 
26

iii

--------------------------------------------------------------------------------




OFFICE LEASE

1501 Fifth Avenue


1.  Basic Lease Provisions ("Basic Lease Provisions")  

1.1  Parties:  This Lease, dated for reference purposes only, December 4, 1998,
is made by and between Gulf Construction Company, a California corporation
("Lessor"), and Pacific Crest Bank, a California corporation ("Lessee").

1.2  Premises:  Suite Number(s) 100, first floor, consisting of approximately
4,505 rentable square feet, as defined in paragraph 2 and as shown on Exhibit
"A" hereto (the "Premises").

1.3  Building:  Commonly described as being located at the Northeast corner of
5th Avenue and Beech Street (1501 Fifth Avenue), in the City of San Diego,
County of San Diego, State of California, and as defined in paragraph 2.

1.4  Use:  General office and banking purposes subject to paragraph 6.

1.5  Term:  The term of the Lease shall be twelve (12) years ("Term"). The Term
shall commence January 1, 1999 ("Term Commencement Date") and terminate on
December 31, 2010 ("Term Expiration Date").

1.6  Base Rent:  The Base Rent for the Premises shall be on a fully serviced
basis, with the Lessor paying all Operating Expenses as defined in paragraph 4.2
herein. The following monthly rent schedule for the Premises shall apply, which
reflects an annual four percent (4%) increase commencing in Year 2:

Year 1:   January 1, 1999 through December 31, 1999:   $ 8,784.75 Year 2:  
January 1, 2000 through December 31, 2000:   $ 9,136.14 Year 3:   January 1,
2001 through December 31, 2001:   $ 9,501.59 Year 4:   January 1, 2002 through
December 31, 2002:   $ 9,881.65 Year 5:   January 1, 2003 through December 31,
2003:   $ 10,276.91 Year 6:   January 1, 2004 through December 31, 2004:   $
10,687.99 Year 7:   January 1, 2005 through December 31, 2005:   $ 11,115.51
Year 8:   January 1, 2006 through December 31, 2006:   $ 11,560.13 Year 9:  
January 1, 2007 through December 31, 2007:   $ 12,022.54 Year 10:   January 1,
2008 through December 31, 2008:   $ 12,503.44 Year 11:   January 1, 2009 through
December 31, 2009:   $ 13,003.58 Year 12:   January 1, 2010 through December 31,
2010:   $ 13,523.72

1.7  Security Deposit:  The Security Deposit for the Term shall be $8,784.75.
Lessor shall credit Lessee with $1,215.25 as an offset against the Base Rent
during the first month of the Term. This amount represents the difference
between the existing Security Deposit being held by Lessor in the amount of
$10,000.00 pursuant to that certain Lease between Lessee and Fifth and Beech
Associates, dated June 30, 1989, and all Modifications and Amendments thereto,
and the Security Deposit for the Term of this Lease.

1.8  Lessee's Share of Operating Expenses:  12.9% as defined in paragraph 4.2.

2.  Premises, Parking and Common Areas.  

2.1  Premises:  The Premises are a portion of a building, herein sometimes
referred to as the "Building" identified in paragraph 1.3 of the Basic Lease
Provisions. "Building" shall include adjacent parking structures used in
connection therewith. The Premises, the Building, the Common Areas, the land
upon which the same are located, along with all other buildings and improvements

1

--------------------------------------------------------------------------------

thereon or thereunder, are herein collectively referred to as the "Office
Building Project". Lessor hereby leases to Lessee and Lessee leases from Lessor
for the Term, at the rental, and upon all of the conditions set forth herein,
the real property referred to in the Basic Lease Provisions, paragraph 1.2, as
the "Premises", including rights to the Common Areas as hereinafter specified.

2.2  Vehicle Parking:  Lessee, as of the Term Commencement Date, shall be
entitled to the exclusive use of eight (8) parking spaces (the entire first
level parking area) within the Office Building Project. These spaces shall be
payable at $75.00 per space per month for the Term, and any renewals or
extensions thereof, with fixed annual increases of four percent (4%) commencing
January 1, 2000.

2.3  Common Areas-Definition:  The term "Common Areas" is defined as all areas
and facilities outside the Premises and other premises leased to third parties
and within the exterior boundary line of the Office Building Project that are
provided and designated by the Lessor from time to time for the general
non-exclusive use of Lessor, Lessee and of other lessees of the Office Building
Project and their respective employees, suppliers, shippers, customers and
invitees, including but not limited to common entrances, lobbies, corridors,
stairways and stairwells, public restrooms, elevators, escalators, parkways,
ramps, driveways, landscaped areas and decorative walls.

2.4  Common Areas-Rules and Regulations:  Lessee agrees to abide by and conform
to the rules and regulations attached hereto as Exhibit "C" with respect to the
Office Building Project and Common Areas, and to use its best efforts to cause
its employees, suppliers, shippers, customers, and invitees to so abide and
conform. Lessor, or such other person(s) as Lessor may appoint, shall have the
exclusive control and management of the Common Areas and shall have the right,
from time to time, to modify, amend and enforce said rules and regulations in
its reasonable discretion.

2.5  Common Areas-Changes:  Provided such actions do not unreasonably interfere
with Lessee's use and enjoyment of the premises and except as otherwise provided
for in this lease, Lessor shall have the right, in Lessor's reasonable
discretion, from time to time:

(a)    To make changes to the Building interior and exterior and Common Areas,
including, without limitation, changes in the location, size, shape, number, and
appearance thereof, including but not limited to the lobbies, windows,
stairways, air shafts, elevators, escalators, restrooms, driveways, walkways,
provided, however, Lessor shall at all times provide the parking facilities
required by applicable law;

(b)    To close temporarily any of the Common Areas for maintenance purposes so
long as reasonable access to the Premises remains available;

(c)    To designate other land and improvements outside the boundaries of the
Office Building Project to be a part of the Common areas, provided that such
other land and improvements have a reasonable and functional relationship to the
Office Building Project;

(d)    To add additional improvements to the Common Areas;

(e)    To use the Common Areas while engaged in making additional improvements,
repairs or alterations to the Office Building Project, or any portion thereof;

(f)    To do and perform such other acts and make such other changes in, to or
with respect to the Common Areas and Office Building Project as Lessor may, in
the exercise of sound and reasonable business judgment, deem to be appropriate.

3.  Term.  

3.1  Term:  The Term and Term Commencement Date of this Lease shall be as
specified in paragraph 1.5 of the Basic Lease Provisions.

2

--------------------------------------------------------------------------------

3.2  Option to Extend:  Provided Lessee is not then in material default under
the terms and provision of this Lease, Lessee, subject to the terms and
conditions herein contained, shall have the option to extend the term of this
Lease for one (1) additional term of five (5) years (the "Renewal Term")
commencing January 1, 2011. The option herein granted shall be conditioned for
its effectiveness upon Lessee notifying Lessor in writing, by registered or
certified mail before 5:00  p.m., July 1, 2010, of Lessee's decision to exercise
said option. The base rental rate during the Renewal Term shall be the then fair
market rental rate for first class office space of comparable size and quality
in Downtown San Diego, prevailing at the commencement of the Renewal Term. The
fair market rental rate shall be determined by mutual agreement between Lessor
and Lessee, and upon failure of the parties to so agree at least ninety
(90) days prior to the commencement of the Renewal Term, the fair market rental
rate shall be determined by three (3) certified appraisers, each of whom must
have knowledge of the office rental market in Downtown San Diego. Lessor and
Lessee shall each select, at least eighty-five (85) days prior to the
commencement of the Renewal Term, an appraiser, and the two so selected shall
select a third. If the two appraisers selected by Lessor and Lessee are unable
within five (5) days of their selection to agree on a third appraiser, the third
appraiser, at least eighty (80) days prior to the commencement of the Renewal
Term, shall be selected by the then President of the San Diego Chapter of the
Institute of Real Estate Management (or, if he or she shall refuse to or be
unable to do so, by a comparable Real Estate Official in San Diego). The
appraisal to be made prior to the commencement date of the Renewal Term shall
establish the fair market rental rate of the Premises for the 180 day period
immediately preceding commencement of the Renewal Term. In determining the fair
market rental rate each appraiser shall: take into consideration the then
current availability of similar space in buildings of comparable size and age in
the San Diego urban area, giving due consideration to the location; assume the
Premises are in their current condition; consider the amount of space within the
Premises; and consider the credit rating of the Lessee. Said appraisers shall be
instructed to determine fair market rental rate independently without consulting
each other, and thereafter, to submit the appraisals to both Lessor and Lessee
contemporaneously in writing no later than sixty (60) days prior to the
commencement of the Renewal Term. The rental rate shall be determined by
eliminating the highest and lowest appraisals, and the remaining appraisal shall
apply. Each party shall pay the cost of its own appraiser. The cost of the third
appraiser, and his/her out of pocket expenses, shall be borne equally by Lessor
and Lessee. Upon the determination of fair market rental rate, the parties shall
execute an appropriate document confirming said fair market rental rate, and
thereafter Lessee shall have ten (10) days in which to make a final election as
to whether this lease shall or shall not be so extended. Lessee's choice not to
notify Lessor of its final election within the ten (10) days, shall be
automatically deemed by Lessor as Lessee's decision the Lease shall not be
extended.

4.  Rent.  

4.1  Base Rent:  Except as may be otherwise expressly provided in this Lease,
Lessee shall pay to Lessor the Base Rent for the Premises set forth in paragraph
1. 6 of the Basic Lease Provisions, without offset or deduction. Rent for any
period during the Term hereof which is for less than one month shall be prorated
based upon the actual number of days of the calendar month involved. Rent shall
be payable in lawful money of the United States to Lessor at the address stated
herein or to such other persons or at such other places as Lessor may designate
in writing.

4.2  Operating Expenses:  Lessee shall pay to Lessor during the Term hereof, in
addition to the Base Rent, Lessee's Share, as hereinafter defined, of all
Operating Expenses, in excess of the amount established during the January 1,
1999 through December 31, 1999 term of this Lease ("Base Year"), as determined
by standard accounting practices, calculated assuming the Building is
ninety-five percent (95%) occupied during the Base Year. Lessee shall not be
responsible for any capital expenses. Lessee shall have the right to audit any
passthroughs (Operating Expenses in

3

--------------------------------------------------------------------------------

excess of the Base Year Operating Expenses), however in no case shall Lessor
pass through any amount greater than five percent (5%) of the Lessee's Share of
the Operating Expenses for the Base Year, non-cumulative, per year. The maximum
amount of the passthrough shall be calculated as follows: Lessee's Share of the
Base Year Operating Expenses, expressed as a cost per square foot, shall be
multiplied by five percent (5%), which shall represent the maximum amount of
Operating Expense per square foot that may be passed through to Lessee in any
one year ("Annual Maximum Operating Expense Passthrough"). Commencing on January
1, 2000, and continuing each successive January 1 thereafter, Lessor shall
provide Lessee with a reasonably detailed statement of the total Operating
Expenses and the Lessee's Share of those Operating Expenses to be passed through
("Operating Expense Statement"). Lessee shall pay to Lessor Lessee's Share,
pursuant to Lessee's right to audit the Operating Expense Statement, which shall
be the lesser amount of the following: (a) Lessee's Annual Maximum Operating
Expense Passthrough; or (b) Lessee's Share per square foot of Operating Expenses
as calculated for the current year.

Operating Expenses shall be in accordance with the following provisions:

(a)    "Lessee's Share" is defined, for purposes of this Lease, as the
percentage set forth in paragraph 1.8 of the Basic Lease Provisions, which
percentage has been determined by dividing the approximate rentable square
footage of the Premises by the total approximate square footage of the rentable
space contained in the Office Building Project. It is understood and agreed that
the rentable square footage figures set forth in the Basic Lease Provisions are
approximations which Lessor and Lessee agree are reasonable and shall not be
subject to revision except in connection with an actual change in the size of
the Premises or a change in the space available for lease in the Office Building
Project.

(b)    "Operating Expenses" is defined, for purposes of this Lease, to include
all costs, (except janitorial services for Lessee's space which Lessee shall
arrange and pay for in addition to Base Rent), incurred by Lessor in the
exercise of its reasonable discretion for:

(i)    the operation, repair, maintenance, and replacement, in neat, clean,
safe, good order and condition, of the Office Building Project, including but
not limited to, the following:

(aa)    The Common Areas, including their surfaces, coverings, decorative items,
carpets and window coverings, and including parking areas, loading and unloading
areas, trash areas, roadways, sidewalks, walkways, stairways, parkways,
driveways, landscaped areas, striping, bumpers, irrigation systems, Common Area
lighting facilities, building exteriors and roofs, fences and gates;

(bb)    All heating, air conditioning, plumbing, electrical systems, life safety
equipment, telecommunication and other equipment used in common by, or for the
benefit of, lessees or occupants of the Office Building Project, including
elevators and escalators, tenant directories, fire detection systems including
sprinkler system maintenance and repair.

(ii)    Trash disposal, janitorial for the common areas, and security services;

(iii)    Any other service to be provided by Lessor that is elsewhere in this
Lease stated to be an "Operating Expense";

(iv)    The cost of the premiums for the liability and property insurance
policies to be maintained by Lessor under paragraph 8 hereof;

(v)    The amount of the real property taxes to be paid by Lessor under
paragraph 10.1 hereof. Notwithstanding the provisions of paragraph 10.1,
however, for purposes of

4

--------------------------------------------------------------------------------

Operating Expenses, they shall mean property tax assessments paid by Lessor
based upon the July 14, 1998 sale of the Building, but shall exclude the cost of
a property tax increase as the result of any future sale, refinance or transfer
of the property;

(vi)    The cost of water, sewer, gas, electricity, and other publicly mandated
services to the Office Building Project;

(vii)    Labor, salaries and applicable fringe benefits and costs, materials,
supplies and tools, used in maintaining and/or cleaning the Office Building
Project and accounting and a reasonable management fee attributable to the
operation of the Office Building Project;

(viii)    Replacing and/or adding improvements mandated by any governmental
agency and any repairs or removals necessitated thereby amortized over its
useful life according to Federal income tax regulations or guidelines for
depreciation thereof (including interest on the unamortized balance as is then
reasonable in the judgment of Lessor's accountants);

(ix)    Replacements of equipment or improvements that have a useful life for
depreciation purposes according to Federal income tax guidelines of five
(5) years or less, as amortized over such life.

(c)     Operating Expenses shall not include the costs of replacements of
equipment or improvements that have a useful life for Federal income tax
purposes in excess of five (5) years unless it is of the type described in
paragraph 4.2(b)(viii), in which case their costs shall be included as above
provided.

(d)    Operating Expenses shall not include any expenses paid by any lessee
directly to third parties, or as to which Lessor is otherwise reimbursed by any
third party, other tenant, or by insurance proceeds.

Notwithstanding the foregoing, the following items shall be excluded from
Operating Expenses throughout the entire term of the Lease:

(1)    The cost of repairs to the Office Building Project, if the cost of the
repairs is reimbursed by insurance carried by Lessor;

(2)    Leasing commissions paid to agents of Lessor, other brokers or any other
persons in connection with the leasing of the Office Building Project;

(3)    The cost of renovating space for any new lessee or space vacated by any
lessee of the Office Building Project;

(4)    The cost of utilities charged to any individual lessee and payroll,
material and contract costs of other services charged to any lessee in the
Office Building Project;

(5)    Costs incurred by Lessor for the installation of any lessee's
improvements in the Office Building Project;

(6)    The cost of painting and decorating the premises of other lessees in the
Office Building Project;

(7)    The depreciation of the Office Building Project;

(8)    Interest on debt or amortization payments on any mortgages or deeds of
trust or ground lease payments;

(9)    Legal and other related expenses associated with the enforcement of
leases or the defense of Lessor's title to the Office Building Project including
legal expenses in connection with the negotiation of leases and defense against
any lessee suits;

5

--------------------------------------------------------------------------------

(10)    Advertising costs incurred directly for renting individual space in the
Office Building Project;

(11)    Lessor's general corporate overhead and general administrative expenses
not related to the operation of the Office Building Project;

(12)    Any compensation paid to clerks, attendants or other persons in
commercial concessions operated by Lessor; and

(13)    All items and services for which Lessee or any other lessee in the
Office Building Project reimburses Lessor or which Lessor provides selectively
to one or more lessees (other than Lessee) without reimbursement, provided that
no item or service supplied selectively to another lessee shall be paid for by
Lessee.

(e)    Lessee's Share of Operating Expenses for the last calendar year of the
Lease term shall be prorated according to that portion of the calendar year as
to which Lessee is responsible for a share thereof. Lessor and Lessee shall
forthwith adjust between them by cash payment any balance determined to exist
with respect to that portion of the last calendar year for which Lessee is
responsible as to Operating Expenses, notwithstanding that the Lease term may
have terminated before the end of such calendar year.

(f)    Lessee's Share of Operating Expenses shall be payable annually by Lessee
within thirty (30) days after a reasonably detailed statement of actual expenses
is presented to Lessee by Lessor. Lessee may, within forty-five (45) days after
its receipt of any statement of expenses, audit the books and records of Lessor
in order to confirm the amount of Operating Expenses set forth in the statement.
In the event of any discrepancy between the expense statement and actual
Operating Expenses, such discrepancy shall be corrected by adjusting the amount
of Lessee's monthly payment of rent next due Lessor. The costs of any such audit
shall be at the sole expense of Lessee, unless the audit reveals an over
statement of Operating Expenses in excess of five percent (5%), in which event
Lessor shall reimburse Lessee its reasonable costs of audit.

5.  Security Deposit.  Lessee shall deposit with Lessor upon execution hereof
the security deposit set forth in paragraph 1.7 of the Basic Lease Provisions as
security for Lessee's faithful performance of Lessee's obligations hereunder. If
Lessee fails to pay rent or other charges due hereunder or otherwise defaults
with respect to any provision of this Lease, Lessor may use, apply or retain all
or any portion of said deposit for the payment of any rent or other charge in
default of the payment of any other sum to which Lessor may become obligated by
reason of Lessee's default, or to compensate Lessor for any loss or damage which
Lessor may suffer thereby. If Lessor so uses or applies all or any portion of
said deposit, Lessee shall, within ten (10) days after written demand therefor,
deposit cash with Lessor in an amount sufficient to restore said deposit to the
full amount then required of Lessee. Lessor shall not be required to keep said
security deposit separate from its general accounts. If Lessee performs all of
Lessee's obligations hereunder, said deposit, or so much thereof as has not
heretofore been applied by Lessor, shall be returned, without payment of
interest or other increment for its use, to Lessee (or, at Lessor's option, to
the last assignee, if any, of Lessee's interest hereunder) at the expiration of
the term hereof, and after Lessee has vacated the Premises.

6

--------------------------------------------------------------------------------

6.  Use.  

6.1  Use.  Lessee will use and occupy the Premises only for the purpose set
forth in paragraph 1.4 of the Basic Lease Provisions. Lessee shall maintain the
Premises in a clean, safe, sanitary and proper manner and shall pay for any
damage to the Premises or to any other part of the Building caused by any
negligence, willful act, misuse or abuse by Lessee or any of its agents,
employees, licensees or invitees which is not recoverable as an insured loss.
Lessee will not cause anywhere in the Building, or permit in the Premises,
(a) any activity or thing contrary to applicable law, ordinance, regulation or
insurance requirement, or which is in any way hazardous or could jeopardize the
coverage of normal insurance policies or increase their cost, (b) any waste or
nuisance, defacing or injury of the Building, or any activity causing odors
perceptible outside the Premises, (c) any overloading of the floors or the
structural or mechanical systems of the Building. Lessee shall conduct its
business and occupy the Premises, shall not create any nuisance, interfere with,
annoy or disturb any other tenant in the Building or Lessor in its management
thereof.

6.2  Compliance with Law.  

(a)    Lessor warrants to Lessee that the Premises, in the state existing on the
date that the Lease term commences, but without regard to alterations or
improvements made by Lessee or to the use for which Lessee will occupy the
Premises, does not violate any covenants or restrictions of record, or any
applicable law or ordinance in effect on the Term Commencement Date, that would
substantially and adversely affect the operation and profitability of Lessee's
business conducted from the Premises. In the event that it is determined that
this warranty has been violated, then it shall be the obligation of Lessor,
after receipt of written notice from Lessee setting forth with specificity the
nature of the violation, to promptly, at Lessor's sole cost, rectify such
violation.

(b)    Except as provided in paragraph 6.2(a), Lessee shall, at Lessee's
expense, promptly comply with all applicable statutes, ordinances, rules,
regulations, orders, covenants and restrictions of record, and requirements of
any fire insurance underwriters or rating bureaus now in effect or which may
hereafter come into effect, whether or not they reflect a change in policy from
that now existing, during the term or any part of the term hereof, relating in
any manner to the Premises and the occupation and use by Lessee of the Premises.
Lessee shall conduct its business in a lawful manner and shall not use or permit
the use of the Premises or the Common Areas in any manner that will tend to
create waste or a nuisance or shall tend to disturb other occupants of the
Office Building Project.

6.3  Condition of Premises.  

(a)    Lessor shall deliver the Premises to Lessee in a clean condition on the
Term Commencement Date (unless Lessee is already in possession) and Lessor
warrants to Lessee that the plumbing, lighting, air conditioning, and heating
system in the Premises shall be in good operating condition. In the event that
it is deterrmined that this warranty has been violated, then it shall be the
obligation of Lessor, after receipt of written notice from Lessee setting forth
with specificity the nature of the violation, to promptly, at Lessor's sole
cost, rectify such violation. Lessee's failure to give such written notice to
Lessor within one hundred eighty (180) days after the Term Commencement Date,
shall result in the conclusive presumption that Lessor has complied with all of
its obligations hereunder, that the Premises are fully completed and are
suitable for Lessee's purposes, that the Building and every part of it,
including the Premises, are in good and satisfactory condition, and that Lessee
waives any defects therein.

(b)    Except as otherwise provided in this Lease, Lessee hereby accepts the
Premises and the Office Building Project in their condition existing as of the
Term Commencement Date,

7

--------------------------------------------------------------------------------

subject to all applicable zoning, municipal, county and state laws, ordinances
and regulations governing and regulating the use of the Premises, and any
easements, covenants or restrictions of record, and accepts this Lease subject
thereto and to all matters disclosed thereby and by any exhibits attached
hereto. Lessee acknowledges that it has satisfied itself by its own independent
investigation that the Premises are suitable for its intended use, and that
neither Lessor nor Lessor's agent or agents has made any representation or
warranty as to the present or future suitability of the Premises, Common Areas,
or Office Building Project for the conduct of Lessee's business.

7.  Maintenance, Repairs, Alterations and Common Area Services.  

7.1  Lessor's Obligations.  Lessor shall keep the Office Building Project,
including the Premises, interior and exterior walls, roof and common areas, and
the equipment whether used exclusively for the premises or in common with other
premises, in good condition and repair; provided, however, Lessor shall not be
obligated to paint, repair or replace wall coverings, or to repair or replace
any improvements that are not ordinarily a part of the Building or are above
then Building standards. Except as provided in paragraph 9.5, there shall be no
abatement of rent or liability of Lessee on account of any injury or
interference with Lessee's business with respect to any improvements,
alterations or repairs made by Lessor to the Office Building Project or any part
thereof.

7.2  Lessee's Obligations.  

(a)    Notwithstanding Lessor's obligation to keep the Premises in good
condition and repair, Lessee shall be responsible for payment of the cost
thereof to Lessor as additional rent for that portion of the cost of any
maintenance and repair of the premises, or any equipment (wherever located) that
serves only Lessee or the Premises, to the extent such cost is attributable to
causes beyond normal wear and tear. Lessee shall be responsible for the cost of
painting, repairing or replacing wall coverings, and to repair or replace any
premises improvements that are not ordinarily a part of the Building or that are
above then Building standards. Lessor may, at its option, upon reasonable
notice, elect to have Lessee perform any particular such maintenance or repairs,
the cost of which is otherwise Lessee's responsibility hereunder.

(b)    On the last day of the term hereof, or on any sooner termination, Lessee
shall surrender the Premises to Lessor in the same condition as received,
ordinary wear and tear excepted, clean and free of debris. Any damage or
deterioration of the Premises shall not be deemed ordinary wear and tear if the
same could have been prevented by good maintenance practices by Lessee. Lessee
shall repair any damage to the Premises occasioned by the installation or
removal of Lessee's trade fixtures, alterations, furnishings and equipment.
Except as otherwise stated in this Lease, Lessee shall leave the air lines,
power panels, electrical distribution systems, lighting fixtures, air
conditioning, window coverings, wall coverings, carpets, wall paneling, ceilings
and plumbing on the Premises and in good operating condition.

7.3  Alterations and Additions.  

(a)    Lessee shall not, without Lessor's prior written consent, make any
significant alterations, improvements, additions, Utility Installations or
repairs in, on or about the Premises, or the Office Building Project. As used in
this paragraph 7.3 the term "Utility Installation" shall mean carpeting, window
and wall coverings, power panels, electrical distribution systems, lighting
fixtures, air conditioning, plumbing and telephone and telecommunication wiring.
At the expiration of the Term, Lessee, at its option, may remove any or all of
said alterations, improvements, additions or Utility Installations, in which
event

8

--------------------------------------------------------------------------------

Lessee shall cause the Premises and the Office Building Project to be restored
to their prior condition at Lessee's expense. Should Lessor permit Lessee to
make significant alterations, improvements, additions or Utility Installations,
Lessee shall use only such contractor as has been expressly approved by Lessor,
which approval by Lessor shall not be unreasonably withheld, and Lessor may
require Lessee to provide Lessor, at Lessee's sole cost and expense, a lien and
completion bond in an amount equal to the estimated cost of such improvements,
to insure Lessor against any liability for mechanic's and materialmen's liens
and to insure completion of the work. Should Lessee make any significant
alterations, improvements, additions or Utility Installations without the prior
approval of Lessor, or use a contractor not expressly approved by Lessor, Lessor
may require that Lessee remove any part or all of the same. Significant shall
mean any job or work costing in excess of $5,000.00.

(b)    Any significant alterations, improvements, additions or Utility
Installations in or about the Premises of the Office Building Project that
Lessee shall desire to make shall be presented to Lessor in written form with
proposed detailed plans. If Lessor shall give its consent to Lessee's making
such alteration, improvement, addition or Utility Installation, the consent
shall be deemed conditioned upon Lessee acquiring a permit to do so from the
applicable governmental agencies, furnishing a copy thereof to Lessor prior to
the commencement of the work, and compliance by Lessee with all conditions of
said permit in a prompt and expeditious manner.

(c)    Lessee shall pay, when due, all claims for labor or material furnished to
or for Lessee at or for use in the Premises, which claims are or may be secured
by any mechanic's or materialmen's lien against the Premises, the Building or
the Office Building Project, or any interest therein.

(d)    Lessee shall give Lessor not less than ten (10) day's notice prior to the
commencement of any work in the Premises by Lessee, and Lessor shall have the
right to post notices of nonresponsibility in or on the Premises of the Building
as provided by law. If Lessee shall, in good faith, contest the validity of any
such lien, claim or demand, the Lessee shall, at its sole expense, defend itself
and Lessor against the same and shall pay and satisfy any such adverse judgment
that may be rendered thereon before the enforcement thereof against the Lessor
or the Premises, the Building or the Office Building Project, upon the condition
that if Lessor shall require, Lessee shall furnish to Lessor a surety bond
satisfactory to Lessor in an amount equal to such contested lien claim or demand
indemnifying Lessor against liability for the same and holding the Premises, the
Building and the Office Building Project free from the effect of such lien or
claim.

(e)    All alterations, improvements, additions and Utility Installations
(whether or not such Utility Installations constitute trade fixtures of Lessee),
which may be made to the Premises by Lessee, including but not limited to, floor
coverings, paneling, doors, drapes, built-ins, moldings, sound attenuation,
conduit, wiring and outlets, shall be made and done in a good and workmanlike
manner and of good and sufficient quality and materials and shall be the
property of Lessor and remain upon and be surrendered with the Premises at the
expiration of the Lease term, unless Lessee removes them pursuant to paragraph
7.3(a).

(f)    Lessee shall provide Lessor with as-built plans and specifications for
any significant alterations, improvements, additions or Utility Installations.

7.4  Utility Additions.  Lessor reserves the right to install new or additional
utility facilities throughout the Office Building Project for the benefit of
Lessor or Lessee or any other lessee of the Office Building Project, including,
but not by way of limitation, such utilities as plumbing, electrical systems,
security systems, communication systems and fire protection and detection

9

--------------------------------------------------------------------------------

systems, so long as such installations do not unreasonably interfere with
Lessee's use of the Premises.

8.  Insurance: Indemnity.  

8.1  Liability Insurance—Lessee.  Lessee shall at Lessee's expense obtain and
keep in force during the Term of this Lease a policy of Comprehensive General
Liability insurance utilizing an Insurance Services Office standard form with
Broad Form General Liability Endorsement (GLO404) or equivalent coverage, in an
amount of not less than $1,000,000 per occurrence of bodily injury and property
damage combined or in a greater amount as reasonably determined by Lessor.

8.2  Liability Insurance—Lessor.  Lessor shall obtain and keep in force during
the Term of this Lease a policy of combined Single Limit Bodily Injury and Broad
Form Property Damage Insurance, plus coverage against such other risks Lessor
deems advisable from time to time, insuring Lessor, but not Lessee, against
liability arising out of the ownership, use, occupancy or maintenance of the
Office Building Project in an amount not less than $1,000,000.00 per occurrence.

8.3  Property Insurance—Lessee.  Lessee shall, at Lessee's expense, obtain and
keep in force during the Term of this Lease for the benefit of Lessee,
replacement cost fire and extended coverage insurance, with vandalism and
malicious mischief, sprinkler leakage and earthquake sprinkler leakage
endorsements, in an amount sufficient to cover not less than 100% of the full
replacement cost, as the same may exist from time to time, of all of Lessee's
personal property, fixtures, equipment and tenant improvements.

8.4  Property Insurance—Lessor.  Lessor shall obtain and keep in force during
the Term of this Lease a policy or policies of insurance covering loss or damage
to the Office Building Project improvements, but not Lessee's personal property,
fixtures, equipment or tenant improvements, in the amount of the full
replacement costs thereof, as the same may exist from time to time, utilizing
Insurance Services Office standard form, or equivalent, providing protection
against all perils included within the classification of fire, extended
coverage, vandalism, malicious mischief, plate glass and such other perils as
Lessor deems advisable or may be required by a lender having a lien on the
Office Building Project. In addition, at Lessor's expense and not included as an
Operating Expense, Lessor may obtain and keep in force, during the term of this
Lease, a policy of rental value insurance covering a period of one year, with
loss payable to Lessor, which insurance shall also cover all Operating Expenses
for said period. Lessee will not be named in any such policies carried by Lessor
and shall have no right to any proceeds therefrom. The policies required by
these paragraphs 8.2 and 8.4 shall contain such deductibles as Lessor or the
aforesaid lender may determine. In the event that the Premises shall suffer an
insured loss as defined in paragraph 9.1(f) hereof, the deductible amounts under
the applicable insurance policies shall be deemed an Operating Expense. Lessee
shall not do or permit to be done anything which shall invalidate the insurance
policies carried by Lessor. Lessee shall pay the entirety of any increase in the
property insurance premium for the Office Building Project over what it was
immediately prior to the Term Commencement Date of this Lease if the increase is
specified by Lessor's insurance carrier as being caused by the nature of
Lessee's occupancy or any act or omission of Lessee.

8.5  Insurance Policies.  Lessee shall deliver to Lessor copies of liability
insurance policies required under paragraph 8.1 or certificates evidencing the
existence and amounts of such insurance within seven (7) days after the Term
Commencement Date of this Lease. No such policy shall be cancelable or subject
to reduction of coverage or other modification except after thirty (30) days
prior written notice to Lessor. Lessee shall, at least thirty (30) days prior to
the expiration of such policies, furnish Lessor with renewals thereof.

10

--------------------------------------------------------------------------------

8.6  Waiver of Subrogation.  Lessee and Lessor each hereby release and relieve
the other, and waive their entire right of recovery against the other, for
direct or consequential loss or damage arising out of or incident to the perils
covered by property insurance carried by such party, whether due to the
negligence of Lessor or Lessee or their agents, employees, contractors and or
invitees. All property insurance policies required under this Lease shall be
endorsed to so provide.

8.7  Indemnity.  

(a)    Indemnity by Lessee: Lessee shall indemnify and hold harmless Lessor and
its agents, partners and lenders, from and against any and all claims for damage
to the person or property of anyone or any entity arising from Lessee's
negligence or willful misconduct in connection with its use of the Office
Building Project, or from the conduct of Lessee's business and shall further
indemnify and hold harmless Lessor from and against any and all claims, costs
and expenses arising from any breach or default in the performance of any
obligation on Lessee's part to be performed under the terms of this Lease, or
arising from any negligent or willful misconduct of Lessee, or any of Lessee's
agents, contractors, employees or invitees and from and against all reasonable
costs, attorney's fees, expenses and liabilities incurred by Lessor as the
result of any such use, conduct, activity, work, things done, permitted or
suffered, breach, default or negligence, and in dealing reasonably therewith,
including but not limited to the defense or pursuit of any claim or any action
or proceeding involved therein; and in case any action or proceeding be brought
against Lessor by reason of any such matter. Lessee upon notice from Lessor
shall defend the same at Lessee's expense by counsel reasonably satisfactory to
Lessor and Lessor shall cooperate with Lessee in such defense. Lessor need not
have first paid any such claim in order to be so indemnified.

9.  Damage or Destruction.  

9.1  Definitions.  

(a)    "Premises Damage" shall mean if the Premises are damaged or destroyed to
any extent.

(b)    "Premises Building Partial Damage" shall mean if the Building of which
the Premises are a part is damaged or destroyed to the extent that the cost to
repair is less than fifty percent (50%) of the then Replacement Cost of the
Building.

(c)    "Premises Building Total Destruction" shall mean if the Building of which
the Premises are a part is damaged or destroyed to the extent that the cost to
repair is fifty percent (50%) or more of the then Replacement Cost of the
Building.

(d)    "Office Building Project Buildings" shall mean all of the buildings on
the Office Building Project site.

(e)    "Office Building Project Buildings Total Destruction" shall mean if the
Office Building Project Buildings are damaged or destroyed to the extent that
the cost of repair is fifty percent (50%) or more of the then Replacement Cost
of the Office Building Project Buildings.

(f)    "Insured Loss" shall mean damage or destruction which was caused by an
event required to be covered by the insurance described in paragraph 8. The fact
that an Insured Loss has a deductible amount shall not make the loss an
uninsured loss.

(g)    "Replacement Cost" shall mean the amount of money necessary to be spent
in order to repair or rebuild the damaged area to the condition that existed
immediately prior to the damage occurring, excluding all improvements made by
lessees, other than those installed by Lessor at Lessee's expense.

11

--------------------------------------------------------------------------------

9.2  Premises Damage; Premises Building Partial Damage.  

(a)    Insured Loss: Subject to the provisions of paragraphs 9.4 and 9.5, if at
any time during the Term of this Lease there is damage which is an Insured Loss
and which falls into the classification of either Premises Damage or Premises
Building Partial Damage, then Lessor shall, as soon as reasonably possible and
to the extent the required materials and labor are readily available through
usual commercial channels, at Lessor's expense, repair such damage (but not
Lessee's fixtures, equipment or tenant improvements originally paid for by
Lessee) to its condition existing at the time of the damage and this Lease shall
continue in full force and effect.

(b)    Uninsured Loss: Subject to the provisions of paragraphs 9.4 and 9.5, if
at any time during the Term of this Lease there is damage which is not an
Insured Loss and which falls within the classification of Premises Damage or
Premises Building Partial Damage, which damage prevents Lessee from making any
substantial use of the Premises, Lessor or Lessee may give written notice to the
other party within thirty (30) days after the date of the occurrence of such
damage that it is the party's intent to terminate this Lease as of the date of
the occurrence of such damage, in which event this Lease shall terminate as of
the date of the occurrence of such damage. In the event the Lease is not
terminated, Lessor shall repair such damage as soon as reasonably possible at
Lessor' expense, except to the extent caused by a negligent or willful act of
Lessee (in which event, to the extent that the repairs are required by a
negligent or willful act of Lessee, Lessee shall make the repairs at Lessee's
expense).

9.3  Premises Building Total Destruction: Office Building Project Total
Destruction.  Subject to the provisions of paragraphs 9.4 and 9.5, if at any
time during the Term of this Lease there is damage, whether or not it is an
Insured Loss, which falls into the classifications of either (i) Premises
Building Total Destruction, or (ii) Office Building Project Total Destruction,
Lessee or Lessor may give written notice of termination to the other party
within thirty (30) days after the date of occurrence of such damage, in which
case this Lease shall terminate as of the date of the occurrence of such damage.
In the event neither party exercises its option to terminate, Lessor shall
repair such damage or destruction as soon as reasonably possible at Lessor's
expense.

9.4  Damage Near End of Term.  

(a)    Subject to paragraph 9.4(b), if at any time during the last twelve
(12) months of the Term of this Lease there is substantial damage to the
Premises, Lessor or Lessee may at either party's option cancel and terminate
this Lease as of the date of occurrence of such damage by giving written notice
to the other party of its election to do so within thirty (30) days after the
date of occurrence of such damage.

(b)    Notwithstanding paragraph 9.4(a), in the event that Lessee has an option
to extend or renew this Lease, and the time within which said option may be
exercised has not yet expired, Lessee shall exercise such option, if it is to be
exercised at all, no later than twenty (20) days after the occurrence of an
Insured Loss falling within the classification of Premises Damage during the
last twelve (12) months of the Term of this Lease. If Lessee duly exercises such
option during said twenty (20) day period, Lessor shall, at Lessor's expense,
repair such damage, but not Lessee's fixtures, equipment or tenant improvements,
as soon as reasonably possible and this Lease shall continue in full force and
effect.

12

--------------------------------------------------------------------------------





9.5  Abatement of Rent; Lessee's Remedies.  

(a)    In the event Lessor repairs or restores the Building or Premises pursuant
to the provisions of this paragraph 9, and any part of the Premises are not
usable (including loss of use due to loss of access or essential services), the
rent payable hereunder (including Lessee's Share of Operating Expenses) for the
period during which such damage, repair or restoration continues shall be
abated, provided the damage was not the result of the negligence of Lessee.

(b)    If Lessor shall be obligated to repair or restore the Premises or the
Building under the provisions of this paragraph 9 and shall not commence such
repair or restoration within thirty (30) days after such occurrence, or if
Lessor shall not complete the restoration and repair within one hundred fifty
(150) days after such occurrence, Lessee may, at Lessee's option: (1) cancel and
terminate this Lease by giving Lessor written notice of Lessee's election to do
so at any time prior to the commencement or completion, respectively, of such
repair or restoration, and in such event this Lease shall terminate as of the
date of such notice; or (2) Lessee may at its sole cost and expense, repair or
restore the Premises under this paragraph 9, which said cost and expense shall
be deducted from any rent payable hereunder.

(c)    Lessee agrees to cooperate with Lessor in connection with any such
restoration and repair, including but not limited to the approval and or
execution of plans and specifications required.

9.6  Termination—Advance Payments.  Upon termination of this Lease pursuant to
this paragraph 9, an equitable adjustment shall be made concerning advance rent
and any advance payments made by Lessee to Lessor. Lessor shall, in addition,
return to Lessee that amount of Lessee's security deposit that has not
theretofore been applied by Lessor.

9.7  Waiver.  Lessor and Lessee waive the provisions of any statutes which
relate to termination of leases when leased property is destroyed and agree that
such event shall be governed by the terms of this Lease.

10.  Real Property Taxes.  

10.1  Payment of Taxes.  Lessor shall pay the real property tax, as defined in
paragraph 10.3, applicable to the Office Building Project subject to
reimbursement by Lessee of Lessee's Share of such taxes in accordance with the
provisions of paragraph 4.2(b)(v), except as otherwise provided in paragraph
10.2.

10.2  Additional improvements.  Lessee shall not be responsible for paying any
increase in real property tax specified in the tax assessor's records and work
sheets as being caused by additional improvements placed upon the Office
Building Project by other lessees or by Lessor for the exclusive enjoyment of
any other lessee. Lessee shall, however, pay to Lessor at the time that
Operating Expenses are payable under paragraph 4.2(f) the entirety of any
increase in real property tax if assessed solely by reason of additional
improvements placed upon the Premises by Lessee or at Lessee's request.

10.3  Definition of "Real Property Tax".  As used herein, the term "real
property tax" shall include any form of real estate tax or assessment, general,
special, ordinary or extraordinary, and any license fee, commercial rental tax,
improvement bond or bonds, levy or tax (other than inheritance, personal income
or estate taxes) imposed on the Office Building Project or any portion thereof
by any authority having the direct or indirect power to tax, including any city,
county, state or federal government, or any school, agricultural, sanitary,
fire, street, drainage or other improvement district thereof, as against any
legal or equitable interest of Lessor in the Office Building Project or in any
portion thereof, as against Lessor's right to rent or other income therefrom,
and as against Lessor's business of leasing the Office Building Project. The
term "real

13

--------------------------------------------------------------------------------

property tax" shall also include any tax, fee, levy, assessment or charge (i) in
substitution of, partially or totally, any tax, fee, levy, assessment or charge
hereinabove included within the definition of "real property tax", or (ii) the
nature of which was hereinbefore included within the definition of "real
property tax", or (iii) which is imposed for a service or right not charged
prior to June 1, 1978, or, if previously charged, has been increased since
June 1, 1978, or (iv) which is imposed as a result of a change in ownership, as
defined by applicable local statutes for property tax purposes, of the Office
Building Project or which is added to a tax or charge hereinbefore included
within the definition of real property tax by reason of such change of
ownership, or (v) which is imposed by reason of this transaction, any
modifications or changes thereto, or any transfers hereof.

    Notwithstanding anything in this Lease to the contrary, any increase in
property taxes caused by a sale or transfer of the land and or improvements,
which sale closes escrow after July 14, 1998, shall not be included as an
Operating Expense to Lessee.

10.4  Joint Assessment.  If the improvements or property taxes which are to be
paid separately by Lessee under paragraph 10.2 or 10.5 are not separately
assessed, Lessee's portion of that tax shall be equitably determined by Lessor
from the respective valuations assigned in the assessor's work sheets or such
other information (which may include the cost of construction) as may be
reasonably available. Lessor's reasonable determination thereof, in good faith,
shall be conclusive.

10.5  Personal Property Taxes.  

(a)    Lessee shall pay prior to delinquency all taxes assessed against and
levied upon trade fixtures, furnishings, equipment and all other personal
property of Lessee contained in the Premises or elsewhere.

(b)    If any of Lessee's said personal property shall be assessed with Lessor's
real property, Lessee shall pay to Lessor the taxes attributable to Lessee
within ten (10) days after receipt of a written statement setting forth the
taxes applicable to Lessee's property.

11.  Utilities.  

11.1  Services Provided By Lessor.  Lessor will furnish for the Premises the
following services, the expenses of which shall be Operating Expenses under this
Lease, except to the extent that the furnishing of such services may be limited
by the rules and regulations of applicable utilities and of any governmental
authority:

(a)    Air conditioning (heating or cooling as required by the seasons), Mondays
through Fridays from 7:00 a.m. to 6:00 p.m., and on Saturdays from 9:00 a.m. to
2:00 p.m., except on holidays, in temperatures and amounts which are reasonably
required for comfortable occupancy under normal business operations. If Lessee
requires air conditioning during other hours, Lessor will furnish the same for
the zones included in a written request by Lessee delivered to the manager of
the Building before noon on the preceding business day. For this service, Lessee
shall pay to Lessor, promptly upon receipt of Lessor's statement, an amount
equal to $25.00 per hour.

(b)    Toilet facilities, water for lavatory and toilet purposes, cold water for
drinking and hot water for lavatory purposes, all at points of supply provided
for the general use of Lessee and tenants in the Building and in the Premises,
through fixtures installed by Lessor or by Lessee with Lessor's consent.

(c)    Passenger elevators for access to and from the floor(s) on which the
Premises are located, and freight elevator service only when scheduled through
the manager of the Building. Lessor may limit the number of elevators operating
outside normal business hours.

14

--------------------------------------------------------------------------------

(d)    Electrical service and lighting for all public areas and special service
areas of the Building and of the Premises, as reasonable and necessary to
provide adequate and safe lighting, including replacement of Building and
Premises standard light bulbs and tubes.

11.2  Services Exclusive to Lessee.  Lessee shall pay for all janitorial
services specially or exclusively to the Lessee.

11.3  Excess Usage by Lessee.  Lessor shall install at Lessee's expense
supplemental equipment and or separate metering applicable to Lessee's excess
usage or loading.

    Consumption will be determined, through a separate meter or submeter
installed, maintained and read by Lessor, at Lessee's cost. All installations of
electrical fixtures, appliances and equipment within the Premises shall be
subject to Lessor's approval, and if they affect the temperature or humidity
otherwise maintained, Lessor may, at Lessee's cost, install supplemental air
conditioning units. Any risers or wiring necessary to meet Lessee's excess
electrical requirements will be installed by Lessor, on Lessee's written
request, at Lessee's sole cost and expense, paid in advance.

11.4  Interruptions.  Unless caused by Lessor, there shall be no abatement of
rent and Lessor shall not be liable in any respect whatsoever for the
inadequacy, stoppage, interruption or discontinuance of any utility or service
due to riot, strike, labor dispute, breakdown, accident, repair or other cause
beyond Lessor's reasonable control or in cooperation with governmental request
or directions. No such condition or event will constitute an eviction, actual or
constructive, of Lessee, or relieve Lessee from any of its obligations under
this Lease.

12.  Assignment and Subletting.  

12.1  Lessor's Consent Required.  Lessee shall not voluntarily or by operation
of law assign, transfer, mortgage, sublet, or otherwise transfer or encumber all
or any part of Lessee's interest in the Lease or in the Premises, without
Lessor's prior written consent, which Lessor shall not unreasonably withhold.
Lessor shall respond to Lessee's request for consent hereunder in a timely
manner and any attempted assignment, transfer, mortgage, encumbrance or
subletting without such consent shall be void, and shall constitute a material
default and breach of this Lease without the need for notice to Lessee under
paragraph 13.1. "Transfer" within the meaning of this paragraph 12 shall not
include the transfer or transfers of the voting stock of Lessee.

12.2  Lessee Affiliate.  Notwithstanding the provisions of paragraph 12.1
hereof, Lessee may assign or sublet the Premises or any portion thereof without
Lessor's consent to any corporation which controls, is controlled by or is under
common control with Lessee or to any corporation resulting from the merger or
consolidation with Lessee, or to any person or entity which acquires all the
assets of Lessee as a going concern of the business that is being conducted on
the Premises, all of which are referred to as "Lessee Affiliate", provided that
before such assignment shall be effective, (a) said assignee shall assume, in
full, the obligations of Lessee under this Lease, and (b) Lessor shall be given
written notice of such assignment and assumption. Any such assignment shall not,
in any way, affect or limit the liability of Lessee under the terms of this
Lease even if after such assignment or subletting the terms of this Lease are
materially changed or altered without the consent of Lessee, the consent of whom
shall not be necessary.

12.3  Terms and Conditions Applicable to Assignment and Subletting.  

(a)    Regardless of Lessor's consent, no assignment or subletting shall release
Lessee of Lessee's obligations hereunder or alter the primary liability of
Lessee to pay the rent and other sums due Lessor hereunder including Lessee's
Share of Operating Expenses, and to perform all other obligations to be
performed by Lessee hereunder.

15

--------------------------------------------------------------------------------

(b)    Lessor may accept rent from any person other than Lessee pending approval
or disapproval of such assignment.

(c)    Neither a delay in the approval or disapproval of such assignment or
subletting, nor the acceptance of rent, shall constitute a waiver or estoppel of
Lessor's right to exercise its remedies for the breach of any of the terms or
conditions of this paragraph 12 or this Lease.

(d)    If Lessee's obligations under this Lease have been guaranteed by third
parties, then an assignment or sublease, and Lessor's consent thereto, shall not
be effective unless said guarantors give their written consent to such sublease
and the terms thereof.

(e)    The consent by Lessor to any assignment or subletting shall not
constitute a consent to any subsequent assignment or subletting by Lessee or to
any subsequent or successive assignment or subletting by the sublessee. However,
Lessor may consent to subsequent sublettings and assignments of the sublease or
any amendments or modifications thereto without notifying Lessee or anyone else
liable on the Lease or sublease and without obtaining their consent and such
action shall not relieve such persons from liability under this Lease or said
sublease, provided, however, such persons shall not be responsible to the extent
any such amendment or modification enlarges or increases the obligations of the
Lessee or sublessee under this Lease or such sublease.

(f)    In the event of any default under this Lease, Lessor may proceed directly
against Lessee, any guarantors or any one else responsible for the performance
of this Lease, including the sublessee, without first exhausting Lessor's
remedies against any other person or entity responsible therefor to Lessor, or
any security held by Lessor or Lessee.

(g)    Lessor's written consent to any assignment or subletting of the Premises
by Lessee shall not constitute an acknowledgment that no default then exists
under this Lease of the obligations to be performed by Lessee nor shall such
consent be deemed a waiver of any then existing default, except as may be
otherwise stated by Lessor at the time.

(h)    The discovery of the fact that any financial statement relied upon by
Lessor in giving its consent to an assignment or subletting was materially
false, shall, at Lessor's election, render Lessor's said consent null and void.

12.4  Additional Terms and Conditions Applicable to Subletting.  Regardless of
Lessor's consent, the following terms and conditions shall apply to any
subletting by Lessee of all or any part of the Premises and shall be deemed
included in all subleases under this Lease whether or not expressly incorporated
therein:

(a)    Lessee hereby assigns and transfers to Lessor all of Lessee's interest in
all rentals and income arising from any sublease heretofore or hereafter made by
Lessee, and Lessor may collect such rent and income and apply same toward
Lessee's obligations under this Lease provided, however, that until a default
shall occur in the performance of Lessee's obligations under this Lease, Lessee
may receive, collect and enjoy the rents accruing under such sublease. Lessor
shall not, by reason of this or any other assignment or such sublease to Lessor
not by reason of the collection of the rents from a sublessee, be deemed liable
to the sublessee for any failure of Lessee to perform and comply with any of
Lessee's obligations to such sublessee under such sublease. Lessee hereby
irrevocably authorizes and directs any such sublessee, upon receipt of a written
notice from Lessor stating that a default exists in the performance of Lessee's
obligations under this Lease, to pay to Lessor the rents due and to become due
under the sublease. Lessee agrees that such sublessee shall have the right to
rely upon any such statement and request from Lessor, and that such sublessee
shall pay such rents to Lessor without any obligation or right to inquire as to
whether such default exists and

16

--------------------------------------------------------------------------------

notwithstanding any notice from or claim from Lessee to the contrary, Lessee
shall have no right or claim against said sublessee for any such rents so paid
by said sublessee to Lessor.

(b)    No sublease entered into by Lessee shall be effective unless and until it
has been approved in writing by Lessor. In entering into any sublease, Lessee
shall use only such form of sublease as is satisfactory to Lessor, and once
approved by Lessor, such sublease shall not be changed or modified without
Lessor's prior written consent. Any sublessee shall, by reason of entering into
a sublease under this Lease, be deemed for the benefit of Lessor, to have
assumed and agreed to conform and comply with each and every obligation herein
to be performed by Lessee other than such obligations as are contrary to or
inconsistent with provisions contained in a sublease to which Lessor has
expressly consented in writing.

(c)    Each and every consent required of Lessee under a sublease shall also
require the consent of Lessor.

(d)    In the event Lessee shall default in the performance of its obligations
under this Lease, Lessor, at its option and without any obligation to do so, may
require any sublessee to attorn to Lessor, in which event Lessor shall undertake
the obligations of Lessee under such sublease from the time of the exercise of
said option to the termination of such sublease; provided, however, Lessor shall
not be liable for any prepaid rents or security deposit paid by such sublessee
to Lessee or for any other prior defaults of Lessee under such sublease.

(e)    No sublessee shall further assign or sublet all or any part of the
Premises without Lessor's prior written consent.

(f)    With respect to any subletting to which Lessor has consented, Lessor
agrees to deliver a copy of any notice of default by Lessee to the sublessee.
Such sublessee shall have the right to cure a default of Lessee within three
(3) days after service of said notice of default upon such sublessee, and the
sublessee shall have a right of reimbursement and offset from and against Lessee
for any such defaults cured by the sublessee.

12.5  Lessor's Expenses.  In the event Lessee shall assign or sublet the
Premises or request the consent of Lessor to any assignment or subletting or if
Lessee shall request the consent of Lessor for any act Lessee proposes to do,
then Lessee shall pay Lessor's reasonable costs and expenses incurred in
connection therewith, not to exceed $500.00 per request, including attorneys',
architects', engineers' or other consultants' fees.

12.6  Conditions to Consent.  

(a)    With any request for consent to an assignment, sublease, transfer or
encumbrance, Lessee shall submit to Lessor a copy of all documents applicable
thereto, and shall notify Lessor of the name of the proposed assignee
(accompanied by evidence of the nature, character and financial condition of it
and its business), the proposed consummation date for the transaction, and all
terms and conditions (including rental) of or relating to the assignment,
sublease, transfer or encumbrance.

(b)    Lessor reserves the right to condition any approval to assign or sublet
upon Lessor's determination that the proposed assignee or sublessee shall
conduct a business on the Premises of a quality substantially equal to that of
Lessee and consistent with the general character of the other occupants of the
Office Building Project and not in violation of any exclusives or rights then
held by other tenants.

12.7  Right to cancel.  Notwithstanding any other provision in this paragraph 12
to the contrary, within thirty (30) days after Lessor's receipt of the request
and supporting documents referred to in paragraph 12.6(a) above, (or any time,
if no such request was made), Lessor, by notice to Lessee, may terminate this
Lease as of the proposed consummation date set forth in the request

17

--------------------------------------------------------------------------------

(or as of a date designated by Lessor in its notice to Lessee, if no such
request was made), as if that date were the original expiration date of this
Lease. This paragraph 12.7 shall not apply to a transfer to Lessee's Affiliate
as defined in paragraph 12.2.

13.  Default; Remedies.  

13.1  Default.  The occurrence of any one or more of the following events shall
constitute a material default of this Lease by Lessee:

(a)    The breach by Lessee of any of the covenants, conditions or provisions of
paragraphs 7.3(a), (b) or (d) (alterations), 12.1 (assignment or subletting),
13.1(d) (insolvency), 13.1(e) (false statement), 16(a) (estoppel certificate),
30(b) (subordination), or 37 (easements), all of which are hereby deemed to be
material, non-curable defaults without the necessity of any notice by Lessor to
Lessee thereof.

(b)    The failure by Lessee to make any payment of rent or any other payment
required to be made by Lessee hereunder, as and when due, where such failure
shall continue for a period of ten (10) days after written notice thereof from
Lessor to Lessee. In the event that Lessor serves Lessee with a Notice to Pay
Rent or Quit pursuant to applicable Unlawful Detainer statutes, such Notice to
Pay Rent or Quit shall also constitute the notice required by this
sub-paragraph.

(c)    The failure by Lessee to observe or perform any of the covenants,
conditions or provisions of this Lease to be observed or performed by Lessee
other than those referenced in subparagraphs (a) and (b), above, where such
failure shall continue for a period of thirty (30) days after written notice
thereof from Lessor to Lessee; provided, however, that if the nature of Lessee's
noncompliance is such that more than thirty (30) days are reasonably required
for its cure, the Lessee shall not be deemed to be in default if Lessee
commenced such cure within a thirty (30) day period and thereafter diligently
pursues such cure to completion. To the extent permitted by law, such thirty
(30) day notice shall constitute the sole and exclusive notice required to be
given to Lessee under applicable Unlawful Detainer statutes.

(d)    (i) The making by Lessee of any general arrangement or general assignment
for the benefit of creditors; (ii) Lessee becoming a "debtor" as defined in 11
U.S.C. Section 101 or any successor statute thereto (unless, in the case of a
petition filed against the same is dismissed within ninety (90) days); (iii) the
appointment of a trustee or receiver to take possession of substantially all of
Lessee's assets located at the Premises or of Lessee's interest in this Lease
where possession is not restored within ninety (90) days; or (iv) the
attachment, execution or other judicial seizure of substantially all of Lessee's
assets located at the Premises or of Lessee's interest in this Lease, where such
seizure is not discharged within ninety (90) days. In the event that any
provision of this paragraph 13.1(d) is contrary to any applicable law, such
provisions shall be of no force of effect.

(e)    The discovery by Lessor that any financial statement given to Lessor by
Lessee, or its successor in interest or by any guarantor of Lessee's obligation
hereunder, was materially false.

13.2  Remedies.  In the event of any material default or material breach of this
Lease by Lessee, Lessor may at any time thereafter, with or without notice
demand and without limiting Lessor in the exercise of any right or remedy which
Lessor may have by reason of such default:

(a)    Terminate Lessee's right to possession of the Premises by any lawful
means, in which case this Lease and the Term hereof shall terminate and Lessee
shall immediately surrender possession of the Premises to Lessor. In such event,
Lessor shall be entitled to recover from

18

--------------------------------------------------------------------------------

Lessee all damages incurred by Lessor by reason of Lessee's default including,
but not limited to, the cost of recovering possession of the Premises; expenses
of reletting, including necessary renovation and alteration of the Premises,
reasonable attorneys' fees, and any real estate commission actually paid; the
worth at the time of award by the court having jurisdiction thereof of the
amount by which the unpaid rent for the balance of the Term after the time of
such award exceeds the amount of such rental loss for the same period that
Lessee proved could be reasonably avoided; that portion of the leasing
commission paid by Lessor pursuant to paragraph 15 applicable to the unexpired
Term of this Lease.

(b)    Maintain Lessee's right to possession in which case this Lease shall
continue in effect whether or not Lessee shall have vacated or abandoned the
Premises. In such event, Lessor shall be entitled to enforce all of Lessor's
rights and remedies under this Lease, including the right to recover the rent as
it becomes due hereunder.

(c)    Pursue any other remedy now or hereafter available to Lessor under the
laws or judicial decisions of the state wherein the Premises are located.

13.3  Default by Lessor.  Lessor shall not be in default unless Lessor fails to
perform obligations required of Lessor within a reasonable time, but in no event
later than thirty (30) days after written notice by Lessee to Lessor specifying
wherein Lessor has failed to perform such obligation; provided, however, that if
the nature of Lessor's obligation is such that more than thirty (30) days are
required for performance then Lessor shall not be in default if Lessor commences
performance within such thirty (30) day period and thereafter diligently pursues
the same to completion.

13.4  Late Charges.  Lessee hereby acknowledges that late payment by Lessee to
Lessor of Base Rent, Lessee's Share of Operating Expenses or other sums due
hereunder will cause Lessor to incur costs not contemplated by this Lease, the
exact amount of which will be extremely difficult to ascertain. Such costs
include, but are not limited to, processing and accounting charges, and late
charges which may be imposed on Lessor by the terms of any mortgage or trust
deed covering the Office Building Project. Accordingly, if any installment of
Base Rent, Operating Expense or any other sum due from Lessee shall not be
received by Lessor or Lessor's designee within ten (10) days after such amount
shall be due, then, without any requirement for notice to Lessee, Lessee shall
pay to Lessor a late charge equal to six percent (6%) of such overdue amount.
The parties hereby agree that such late charge represents a fair and reasonable
estimate of the costs Lessor will incur by reason of late payment by Lessee.
Acceptance of such late charge by Lessor shall in no event constitute a waiver
of Lessee's default with respect to such overdue amount, nor prevent Lessor from
exercising any of the other rights and remedies granted hereunder.

14.  Condemnation.  If the Premises or any portion thereof of the Office
Building Project are taken under the power of eminent domain, or sold under the
threat of the exercise of said power (all of which are herein called
"condemnation"), this Lease shall terminate as to the part so taken as of the
date the condemning authority takes title or possession, whichever first occurs;
provided that if so much of the Premises of the Office Building Project are
taken by such condemnation as would unreasonably affect the operation and
profitability of Lessee's business conducted from the Premises, Lessee shall
have the option, to be exercised only in writing within thirty (30) days after
Lessor shall have given Lessee written notice of such taking (or in the absence
of such notice, within thirty (30) days after the condemning authority shall
have taken possession), to terminate this Lease as of the date the condemning
authority takes such possession. If Lessee does not terminate this Lease in
accordance with the foregoing, this Lease shall remain in full force and effect
as to the portion of the Premises remaining, except that the rent and Lessee's
Share of Operating Expenses shall be reduced in the proportion that the floor
area of the Premises taken bears to the total floor area of the Premises. Common
Areas taken shall be excluded from the Common Areas usable by Lessee and no
reduction of rent shall occur with respect thereto or by reason thereof. Lessor
and Lessee shall each have the option

19

--------------------------------------------------------------------------------

in its sole discretion to terminate this Lease as of the taking of possession by
the condemning authority, by giving written notice to Lessee or Lessor of such
election within thirty (30) days after receipt of notice of taking by
condemnation of any part of the Premises or the Office Building Project. Any
award for the taking of all or any part of the Premises or the Office Building
Project under the power of eminent domain or any payment made under threat of
the exercise of such power shall be the property of Lessor, whether such award
shall be made as compensation for diminution in value of the leasehold or for
the taking of the fee, or as severance damages; provided, however, that Lessee
shall be entitled to any separate award for loss of or damage to Lessee's trade
fixtures, removable personal property and unamortized tenant improvements that
have been paid for by Lessee. For that purpose the cost of such improvements
shall be amortized over the original term of this Lease excluding any options.
In the event that this Lease is not terminated by reason of such condemnation,
Lessor shall to the extent of severance damages received by Lessor in connection
with such condemnation, repair any damage to the Premises caused by such
condemnation except to the extent that Lessee has been reimbursed therefor by
the condemning authority.

15.  Broker's Fee.  Lessor shall pay the Sande Company a leasing commission,
payable in full upon execution of this Lease, four percent (4%) of the total
lease consideration for Years 2 through 6, plus two percent (2%) of the total
lease consideration for Years 7 through 12.

16.  Estoppel Certificate.  

(a)    Each party (as "responding party") shall at any time upon not less than
ten (10) days prior written notice from the other party ("requesting party")
execute, acknowledge and deliver to the requesting party a statement in writing
(i) certifying that this Lease is unmodified and in full force and effect (or,
if modified, stating the nature of such modification and certifying that this
Lease, as so modified, is in full force and effect) and the date to which the
rent and other charges are paid in advance, if any, and (ii) acknowledging that
there are not, to the responding party's knowledge, any uncured defaults on the
part of the requesting party, or specifying such defaults if any are claimed.
Any such statement may be conclusively relied upon by any prospective purchaser
or encumbrancer of the Office Building Project or of the business of Lessee.

(b)    At the requesting party's option, the failure to deliver such statement
within such time shall be a material default of this Lease by the party who is
to respond, without any further notice to such party, or it shall be conclusive
upon such party that, (i) this Lease is in full force and effect, and without
modification except as may be represented by the requesting party, (ii) there
are no uncured defaults in the requesting party's performance, and (iii) if
Lessor is the requesting party, not more than one month's rent has been paid in
advance.

(c)    If Lessor desires to finance, refinance, or sell the Office Building
Project, or any part thereof, Lessee hereby agrees to deliver to any lender or
purchaser designated by Lessor such financial statements of Lessee as may be
reasonably required by such lender or purchaser. Such statements shall include
the past three (3) years financial statements of Lessee. All such financial
statements shall be received by Lessor and such lender or purchaser in
confidence and shall be used only for the purposes herein set forth.

17.  Lessor's Liability.  

(a)    The term "Lessor" as used herein shall mean only the owner or owners, at
the time in question, of the fee title of the Office Building Project. In the
event of any transfer of such title or interest, Lessor herein named (and in
case of any subsequent transfers then the grantor) shall be relieved from and
after the date of such transfer of all liability as respects Lessor's
obligations thereafter to be performed, provided that any funds in the hands of
Lessor or the then grantor at the time for such transfer in which Lessee has an
interest shall be delivered to the grantee. The

20

--------------------------------------------------------------------------------

obligations contained in this Lease to be performed by Lessor shall, subject as
aforesaid, be binding on Lessor's successors and assigns, only during their
respective periods of ownership.

(b)    Any liability of Lessor, its agents and employees, to Lessee, its agents
and employees under this Lease, or arising in relation to it, is hereby limited
to the interest of Lessor in the Building, and Lessor, its agents and employees
shall not be personally liable for any deficiency. The foregoing sentence does
not limit or deny to Lessee any remedy which does not involve personal
liability. If Lessor impermissibly withholds, denies or delays any consent which
Lessee is required to obtain, Lessee may seek specific performance. Lessor's
review, supervision, comments upon or approval of any aspect of work to be done
by or for Lessee (under any Work Letter related to this Lease, as an alteration
or addition, or otherwise) are solely for Lessor's protection and, except as
otherwise expressly provided, create no warranties or duties to Lessee or to any
third party.

18.  Severability.  The invalidity of any provision of this Lease as determined
by a court of competent jurisdiction shall in no way affect the validity of any
other provision hereof.

19.  Time of Essence.  Time is of the essence with respect to the obligations to
be performed under this Lease.

20.  Additional Rent.  All monetary obligations of Lessee to Lessor under the
terms of this Lease, including but not limited to Lessee's Share of Operating
Expense increases and any other expenses payable by Lessee hereunder, shall be
deemed to be rent.

21.  Incorporation of Prior Agreements; Amendments.  This Lease contains all
agreements of the parties with respect to any matter mentioned herein. No prior
or contemporaneous agreement or understanding pertaining to any such matter
shall be effective. This Lease may be modified in writing only, signed by the
parties in interest at the time of the modification. Except as otherwise stated
in this Lease, Lessee hereby acknowledges that neither the real estate broker
listed in paragraph 15 hereof nor any cooperating broker on this transaction nor
the Lessor or any employee or agents of any of said persons has made any oral or
written warranties or representations to Lessee relative to the condition or use
by Lessee of the premises of the Office Building Project and Lessee acknowledges
that Lessee assumes all responsibility regarding the Occupational Safety Health
Act, the legal use and adaptability of the Premises and the compliance thereof
with all applicable laws and regulations in effect during the term of this
Lease.

22.  Notices.  Any notice required or permitted to be given hereunder shall be
in writing, may be given by personal delivery or by certified or registered mail
and shall be deemed sufficiently given if delivered or addressed to Lessee or to
Lessor at the address noted below or adjacent to the signature of the
representative parties, as the case may be. Mailed notices shall be deemed given
upon actual receipt at the address required, or forty-eight (48) hours following
deposit in the mail, postage prepaid, whichever first occurs. Either party may
by notice to the other specify a different address for notice purposes.

23.  Waivers.  No waiver by Lessor of any provision hereof shall be deemed a
waiver of any other provision hereof or of any subsequent breach by Lessee of
the same of any other provision. Lessor's consent to, or approval of, any act
shall not be deemed to render unnecessary the obtaining of Lessor's consent to
or approval of any subsequent act by Lessee.

24.  Acceptance of Rent.  The acceptance of rent hereunder by Lessor shall not
be a waiver of any preceding breach by Lessee of any provision hereof, other
than the failure of Lessee to pay the particular rent so accepted, regardless of
the Lessor's knowledge of such preceding breach at the time of acceptance of
such rent.

21

--------------------------------------------------------------------------------



25.  Holding Over.  If Lessee, without Lessor's consent, remains in possession
of the Premises or any part thereof after the expiration of the Term hereof,
such occupancy shall be a tenancy from month to month upon all the provisions of
this Lease pertaining to the obligations of Lessee, except that the rent payable
shall be one hundred fifty percent (150%) of the rent payable immediately
preceding the termination date of this Lease, and all Options, if any, granted
under the terms of this Lease shall be deemed terminated and be of no further
effect during said month to month tenancy.

26.  Cumulative Remedies.  No remedy or election hereunder shall be deemed
exclusive but shall, wherever possible, be cumulative with all other remedies at
law or in equity.

27.  Covenants and Conditions.  Each provision of this Lease performable by
Lessee or Lessor shall be deemed both a covenant and a condition.

28.  Binding Effect: Choice of Law.  Subject to any provisions hereof
restricting assignment or subletting by Lessee and subject to the provisions of
paragraph 17, this Lease shall bind the parties, their personal representatives,
successors and assigns. This Lease shall be governed by the laws of the State
where the Office Building Project is located and any litigation concerning this
Lease between the parties hereto shall be initiated in the county in which the
Office Building Project is located.

29.  Subordination.  

(a)    This Lease, and any Option or right of first refusal granted hereby, at
Lessor's option, shall be subordinate to any ground lease, mortgage, deed of
trust, or any other hypothecation or security now or hereafter placed upon the
Office Building Project and to any and all advances made on the security thereof
and to all renewals, modifications, consolidations, replacements and extensions
thereof. Notwithstanding such subordination, Lessee's right to quiet possession
of the Premises shall not be disturbed if Lessee is not in default and so long
as Lessee shall pay the rent and observe and perform all of the provisions of
this Lease, unless this Lease is otherwise terminated pursuant to its terms. If
any mortgagee, trustee or ground lessor shall elect to have this Lease and any
Options granted hereby prior to the lien of its mortgage, deed of trust, or
ground lease, and shall give written notice thereof to Lessee, this Lease or
such Options shall be deemed prior to such mortgage, deed of trust or ground
lease, whether this Lease or such Options are dated prior or subsequent to the
date of said mortgage, deed of trust or ground lease or the date of recording
thereof.

(b)    Lessee agrees to execute any documents required to effectuate an
attornment, a subordination, or to make this Lease or any Option granted herein
prior to the lien of any mortgage, deed of trust or ground lease, as the case
may be. Lessee's failure to execute such documents within ten (10) days after
written demand shall constitute a material default by Lessee hereunder without
further notice.

(c)    Notwithstanding anything in this Lease to the contrary, Lessor hereby
agrees to obtain Subordination, Non-Disturbance and Attornment Agreements in the
form mutually acceptable to Lessor and Lessee ("Subordination Agreement") from
each and every secured lender whose interest is senior or prior to Lessee's
interest in the Premises. Lessor hereby agrees to provide Lessee with written
evidence of each such secured, senior lender and a Subordination Agreement from
each such lender prior to the Term Commencement Date of the Lease. In the event
Lessor fails to obtain a Subordination Agreement from each lender, Lessee may,
at its option, terminate this Lease by giving Lessor written notice of
termination. In such event of termination, Lessor shall return any sums paid by
Lessee to Lessor.

30.  Attorney's Fees.  

30.1    If either party named herein brings an action to enforce the terms
hereof or declare rights hereunder, the prevailing party in any such action,
trial or appeal thereon, shall be entitled to his

22

--------------------------------------------------------------------------------

reasonable attorney's fees to be paid by the losing party as fixed by the court
in the same or a separate suit, and whether or not such action is pursued to
decision or judgement.

30.2    The attorney's fee award shall not be computed in accordance with any
court fee schedule, but shall be such as to fully reimburse all attorney's fees
reasonably incurred in good faith.

31.  Lessor's Access.  

31.1    Lessor and Lessor's agents shall have the right to enter the Premises at
reasonable times/upon twenty-four hours notice to Lessee for the purpose of
inspecting same, performing any services required of Lessor, showing the same to
prospective purchasers, lenders, or lessees, taking such safety measures,
erecting such scaffolding or other necessary structures, making such
alterations, repairs, improvements or additions to the Premises or to the Office
Building Project as Lessor may reasonably deem necessary or desirable and the
erecting, using and maintaining of utilities, services, pipes and conduits
through the Premises and/or other premises as long as there is no unreasonable
adverse effect to Lessee's use of the Premises. Lessor may at any time place on
or about the Premises or the Building any ordinary "For Sale" signs and Lessor
may at any time during the last one hundred twenty (120) days of the Term hereof
place on or about the Premises any ordinary "For Lease" signs.

31.2    All activities of Lessor pursuant to this paragraph shall be without
abatement of rent.

32.  Auctions.  Lessee shall not conduct, nor permit to be conducted, either
voluntarily or involuntarily, any auction upon the Premises or the Common Areas
without first having obtained Lessor's prior written consent. Notwithstanding
anything to the contrary in this Lease, Lessor shall not be obligated to
exercise any standard of reasonableness in determining whether to grant such
consent. The holding of any auction on the Premises or Common Areas in violation
of this paragraph shall constitute a material default of this Lease.

33.  Merger.  The voluntary or other surrender of this Lease by Lessee, or a
mutual cancellation thereof, or a termination by Lessor shall not work a merger,
and shall, at the option of Lessor, terminate all or any existing subtenancies
or may, at the option of Lessor, operate as an assignment to Lessor of any or
all of such subtenancies.

34.  Consents.  Wherever in this Lease the consent of one party is required to
an act of the other party, such consent shall not be unreasonably withheld or
delayed.

35.  Quiet Possession.  Upon Lessee paying the rent for the Premises and
observing and performing all of the covenants, conditions and provisions on
Lessee's part to be observed and performed hereunder, Lessee shall have quiet
possession of the Premises for the entire term hereof subject to all of the
provisions of this Lease. The individuals executing this Lease on behalf of
Lessor represent and warrant to Lessee that they are fully authorized and
legally capable of executing this Lease on behalf of Lessor and that such
execution is binding upon all parties holding an ownership interest in the
Office Building Project.

36.  Security Measures—Lessor's Reservations.  

36.1    Except as otherwise provided for in this Lease, Lessee hereby
acknowledges that Lessor shall have no obligation whatsoever to provide guard
service. Lessee assumes all responsibility for the protection of Lessee, its
agents, and invitees and the property of Lessee and of Lessee's agents and
invitees from acts of third parties within the premises. Nothing herein
contained shall prevent Lessor, at Lessor's sole option, from providing security
protection for the Office Building Project or any part thereof, in which event
the cost thereof shall be included within the definition of Operating Expenses,
as set forth in paragraph 4.2(b).

23

--------------------------------------------------------------------------------

36.2    In addition to its other rights retained or reserved herein, Lessor
hereby reserves the following rights, exercisable without notice and without
liability to Lessee, and without effecting an eviction, constructive or actual,
or in any way diminishing Lessee's obligations hereunder:

(a)    To permit any lessee the exclusive right to conduct any business as long
as such exclusive does not conflict with any right expressly given herein;

(b)    Subject to the terms of this Lease, place such signs, notices or displays
as Lessor reasonably deems necessary or advisable upon the roof, exterior of the
buildings or the Office Building Project or on pole signs in the Common Areas;

(c)    Subject to the terms of this Lease, designate and approve, prior to
installation, all types of interior and exterior window treatments, and to
control all internal lighting that may be visible from the Common Areas or from
the exterior of the Building;

(d)    Subject to the terms of this Lease, reasonably designate, limit, restrict
and control any business and any service in or to the Building or its tenants;

(e)    Provided such activities do not unreasonably interfere with Lessee's use
of the Premises, to decorate or make repairs, alterations, additions, changes or
improvements, whether structural or otherwise (specifically including but not
limited to those in conjunction with Lessor's construction of additional
buildings), in and about any part of the Office Building Project, to enter the
Premises for such purposes, to temporarily close doors, entryways, public space
and corridors in the Office Building Project or any part thereof during such
work, to interrupt or temporarily suspend Building services and facilities, and
to change the arrangement and location of entrances or passageways, windows,
doors and doorways, corridors, elevators, stairs, toilets, or other public parts
of the Office Building Project or any part thereof.

(f)    To approve the weight, size and location of safes and other heavy
equipment and articles in and about the Premises and the Building, and to
require all such items and furniture to be moved into and out of the Premises
and the Building only at such times and in such manner as Lessor reasonably
directs. The movement of Lessee's property is entirely the risk and
responsibility of Lessee. Lessor reserves the right to require permits before
allowing any property to be moved into or out of the Premises or the Building;

(g)    To have access for Lessor and other tenants of the Building to any mail
chutes located on the Premises according to the rules of the United States
Postal Service.

36.3    Lessee shall not:

(a)    Except in connection with the maintenance of Lessee's signs, suffer or
permit anyone, except in emergency, to go upon the roof of the Building.

37.  Easements.  

37.1    Lessor reserves to itself the right, from time to time, to grant such
easements, rights and dedications that Lessor deems necessary or desirable and
to cause the recordation of Parcel Maps and restrictions, so long as such
easements, rights, dedications, Maps and restrictions do not unreasonably
interfere with the use of the Premises by Lessee. Lessee shall sign any of the
aforementioned documents upon request of Lessor and failure to do so shall
constitute a material default of this Lease by Lessee without the need for
further notice to Lessee.

37.2    The obstruction of Lessee's view, air, or light by any structure erected
in the vicinity of the Building, whether by Lessor or third parties, shall in no
way affect this Lease or impose any liability upon Lessor

24

--------------------------------------------------------------------------------

38.  Performance Under Protest.  If at any time a dispute shall arise as to any
amount or sum of money to be paid by one party to the other under the provisions
hereof, the party against whom the obligation to pay the money is asserted shall
have the right to make payment "under protest" and such payment shall not be
regarded as a voluntary payment, and there shall survive the right on the part
of said party to institute suit for recovery of such sum. If it shall be
adjudged that there was no legal obligation on the part of said party to pay
such sum or any part thereof, said party shall be entitled to recover such sum
or so much thereof as it was not legally required to pay under the provisions of
this Lease.

39.  Authority.  If Lessee is a corporation, trust, or general, or limited
partnership, Lessee, and each individual executing this Lease on behalf of such
entity, represent and warrant that such individual is duly authorized to execute
and deliver this Lease on behalf of said entity. If Lessee is a corporation,
trust or partnership, Lessee shall, within thirty (30) days after execution of
this Lease, deliver to Lessor evidence of such authority satisfactory to Lessor.

40.  Conflict.  Any conflict between the printed provisions, Exhibits or Addenda
of this Lease and the typewritten or handwritten provisions, if any, shall be
controlled by the typewritten or handwritten provisions.

41.  No Offer.  Preparation of this Lease by Lessor or Lessor's agent and
submission of same to Lessee shall not be deemed an offer to Lessee to Lease.
This Lease shall become binding up-on Lessor and Lessee only when fully executed
by both parties.

42.  Multiple Parties.  If more than one person or entity is named as either
Lessor or Lessee herein, except as otherwise expressly provided herein, the
obligations of the Lessor or Lessee herein shall be the joint and several
responsibility of all persons or entities named herein as such Lessor or Lessee
respectively.

43.  Building Signage.  Lessor shall provide Lessee with exclusive building
signage for the length of the Lease Term, including extensions thereof. Lessee
may sign the top area of the Building with large signs stating "Pacific Crest"
or "Pacific Crest Bank," facing both Beech Street and Fifth Avenue as well as
appropriate signage on the exterior and interior of the space occupied by Lessee
stating "Pacific Crest" or "Pacific Crest Bank." Lessee shall have exclusive
signage rights in the lobby and first floor parking area. Lessee shall have the
right to change or replace signage as described herein as Lessee deems
necessary. Lessee shall submit sign specifications to Lessor for Lessor's
approval, which will not be unreasonably withheld. Lessee's signs shall be
tasteful and of high quality. It is understood that the signs must conform to
City and Governmental code requirements.

44.  Automatic Teller Machine.  Lessee may, at Lessee's cost, install an
Automatic Teller Machine on the exterior of its leased space. Lessee shall
submit construction specifications to Lessor for Lessor's approval, which
approval shall not be unreasonably withheld.

45.  Mail Box.  Since Lessee receives a heavy volume of mail, Lessee shall be
allotted ample mail box space immediately contiguous to its Premises.

46.  Competitive Factors.  During the term of this Lease and renewals thereof,
Lessor shall not lease space in the Building to competitors of Lessee, which
shall include banks, savings and loans, credit companies, money funds, credit
unions and thrift and loans, without the prior written consent of the Lessee.

25

--------------------------------------------------------------------------------

47.  Tenant Improvements.  Lessee shall lease the premises on an AS-IS basis.


 
 
 
LESSOR
 
 
 
Gulf Construction Company,
A California corporation
Dated: 12/28/98
 
 
By
 
/s/ SHAHRZAD DEHGHANI   

--------------------------------------------------------------------------------

Shahrzad Dehghani
Vice President       Address:   444 Camino Del Rio S. (#101)
San Diego, CA 92108
 
 
 
LESSEE
 
 
 
Pacific Crest Bank,
A California corporation
Dated: 12/8/98
 
 
By
 
/s/ LYLE LODWICK   

--------------------------------------------------------------------------------

Lyle Lodwick
Executive Vice President       Address:   30343 Canwood St., Suite 100
Agoura Hills, CA 91301

26

--------------------------------------------------------------------------------


EXHIBIT "A"
Floor Plan


     A-1


To Be Inserted


--------------------------------------------------------------------------------


EXHIBIT "B"
Site Plan


     B-1

--------------------------------------------------------------------------------


EXHIBIT "B"

[MAP]


     B-2

--------------------------------------------------------------------------------




EXHIBIT "C"

RULES AND REGULATIONS


Dated: 12/8/98


GENERAL RULES


The following general rules shall be subject to the terms of the Lease and in
the event of any inconsistency between the two, the terms of the Lease shall
control.

1.Lessee shall not suffer or permit the obstruction of any Common Areas,
including driveways, walkways and stairways.

2.Lessor reserves the right to refuse access to any persons Lessor in good faith
judges to be a threat to the safety, reputation, or property of the Office
Building Project and its occupants.

3.Lessee shall not make or permit any noise or odors that annoy or interfere
with other lessees or persons having business within the Office Building
Project.

4.Lessee shall not keep animals or birds within the Office Building Project, and
shall not bring bicycles, motorcycles or other vehicles into areas not
designated as authorized for same.

5.Lessee shall not make, suffer or permit litter except in appropriate
receptacles for that purpose.

6.Lessee shall be responsible for the inappropriate use of any toilet rooms,
plumbing or other utilities. No foreign substances of any kind are to be
inserted therein.

7.Lessee shall not deface the walls, partitions or other surfaces of the
Premises or Office Building Project.

8.Lessee shall not suffer or permit any thing in or around the Premises or
Building that causes excessive vibration or floor loading in any part of the
Office Building Project.

9.Any significant movement of furniture, or freight equipment shall be moved
into or out of the Building only with the Lessor's knowledge and consent, and
subject to such reasonable limitations, techniques and timing, as may be
designated by Lessor. Lessee shall be responsible for any damage to the Office
Building Project arising from any such activity.

10.In connection with any significant alteration, Lessee shall not employ any
service or contractor for services or work to be performed in the Building,
except as approved by the Lessor.

11.Lessor reserves the right to close and lock the Building on Saturdays,
Sundays and legal holidays, between the hours of 6:00 p.m. and 7:00 a.m. of the
following day. If Lessee uses the Premises during such periods, Lessee shall be
responsible for securely locking any doors it may have opened for entry.

12.Lessee shall review all keys at the termination of its tenancy and shall be
responsible for the cost of replacing any keys that are lost.

13.No awnings shall be installed or used by Lessee.

14.Neither Lessee nor any of its employees or invitees shall go upon the roof of
the Building without prior notice to Lessor.

15.Lessee shall not suffer or permit smoking or carrying of lighted cigars or
cigarettes in areas reasonably designated by Lessor or by applicable
governmental agencies as non-smoking areas.

16.Lessee shall not use any method of heating or air conditioning other than as
provided by Lessor.

C–1

--------------------------------------------------------------------------------

17.Lessee shall not install, maintain or operate any vending machines upon the
Premises without the Lessor's written consent.

18.The Premises shall not be used for lodging or manufacturing, cooking or food
preparation except as is incidental to Lessee's use of the Premises.

19.Lessee shall comply with all safety, fire protection and evacuation
regulations established by Lessor or any applicable governmental agency.

20.Lessor reserves the fight to waive any one of these rules or regulations,
and/or as to Lessee, and any such waiver shall not constitute a waiver of any
other rule or regulation or any subsequent application thereof to Lessee.

21.Lessor reserves the right to make such other reasonable rules and regulations
as it way from time to time deem necessary for the appropriate operation and
safety of the Office Building Project and its occupants. Lessee agrees to abide
by these and such rules and regulations.


PARKING RULES


1.Parking areas shall be used only for parking by vehicles no longer than full
size, passenger automobiles herein called "Permitted Size Vehicles." Vehicles
other than Permitted Size Vehicles are herein referred to as "Oversized
Vehicles."

2.Lessee shall not permit or allow any vehicles that belong to or are controlled
by Lessee or Lessee's employees, suppliers, shippers, customers, or invitees to
be loaded, unloaded, or parked in areas other than those designated by Lessor
for such activities.

3.Parking stickers or identification devices shall be the property of Lessor and
shall be returned to Lessor by the holder thereof upon termination of the
holder's parking privileges. Lessee will pay such replacement charge as
reasonably established by Lessor for the loss of such devices.

4.Users of the parking area will obey all posted signs and park only in the
areas designated for vehicle parking.

5.Unless otherwise instructed, every person using the parking area is required
to park and lock his own vehicle. Lessor shall not be responsible for any damage
to vehicles, injury to persons or loss of property, all of which risks are
assumed by the party using the parking area.

6.The maintenance, washing, waxing or cleaning of vehicles in the parking
structure or Common Areas is prohibited.

7.Lessee shall be responsible for seeing that all of its employees, agents, and
invitees comply with the applicable parking rules, regulations, laws and
agreements.

8.Lessor reserves the right to modify these rules and or adopt such other
reasonable and non-discriminatory rules and regulations as it may deem necessary
for the proper operation of the parking area.

9.Such parking use as is herein provided is intended merely as a license only
and no bailment is intended or shall be created hereby.

C–2

--------------------------------------------------------------------------------


FIRST AMENDMENT TO OFFICE LEASE
BETWEEN GULF CONSTRUCTION COMPANY AND PACIFIC CREST BANK
(Re: 1501 Fifth Avenue, San Diego)


    The office Lease between GULF CONSTRUCTION COMPANY, a California
corporation, as Lessor, and PACIFIC CREST BANK, a California corporation, as
Lessee, executed by Lessee on December 9, 1998, is hereby amended as follows:

    1.  Paragraph 2.2 shall be replaced with the following paragraph:

2.2  Vehicle Parking:  Lessee, as of the Term Commencement Date, and subject to
the Rules and Regulations attached hereto as Exhibit "C," shall be entitled to
the exclusive use of eight (8) parking spaces (the entire first level parking
area) within the Office Building Project. These spaces shall be payable at $75
per space per month for the term, payable in advance on the first of each month,
and any renewals or extensions thereof, with fixed annual increases of four
percent (4%) commencing January 1, 2000.

    2.  Paragraph 2.2.1 is deleted.

    3.  Paragraph 2.2.2 is deleted.

    4.  The following paragraphs are added:

48.  Hazardous Materials:  Lessee will not use, store, or dispose of any
hazardous substances upon the Premises, except the use and storage of such
substances that are customarily used in Lessee's business, and are in compliance
with all environmental laws. Hazardous substances means any hazardous waste,
substance or toxic materials regulated under any environmental laws or
regulations applicable to the property. Lessee will be responsible for the cost
of removal or any toxic contamination caused by Lessee's use of the Premises."

49.  Americans with Disabilities Act:  "The parties are alerted to the existence
of the Americans With Disabilities Act, which may require costly structural
modifications. The parties are advised to consult with a professional familiar
with the requirements of the Act.

    5.  All other terms and conditions of the Office Lease shall remain in full
force and effect.


 
 
 
 
 
 
GULF CONSTRUCTION COMPANY, a California corporation
DATED:
 
1/4/99

--------------------------------------------------------------------------------


 
By:
 
/s/ SHAHRZAD DEHGHANI   

--------------------------------------------------------------------------------

SHAHRZAD DEHGHANI, Vice President

 

 

 

 

 

 

PACIFIC CREST BANK, a California corporation
DATED:
 
12/28/98

--------------------------------------------------------------------------------


 
By:
 
/s/ LYLE LODWICK   

--------------------------------------------------------------------------------

LYLE LODWICK
Executive Vice President

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.10
Office Lease Between Gulf Construction Company and Pacific Crest Bank, dated
December 4, 1998 (San Diego Branch)
1501 FIFTH AVENUE
OFFICE LEASE
Prepared For
PACIFIC CREST BANK
TABLE OF CONTENTS
OFFICE LEASE 1501 Fifth Avenue
EXHIBIT "A" Floor Plan
To Be Inserted
EXHIBIT "B" Site Plan
EXHIBIT "B" [MAP]
EXHIBIT "C" RULES AND REGULATIONS
GENERAL RULES
PARKING RULES
FIRST AMENDMENT TO OFFICE LEASE BETWEEN GULF CONSTRUCTION COMPANY AND PACIFIC
CREST BANK (Re: 1501 Fifth Avenue, San Diego)
